EXAMINER’S AMENDMENT
Election/Restrictions
Claims 1-9, 11-14 and 23 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on March 25, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of invention II directed to a method of making an electrode is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Baum on February 3, 2022.
The application has been amended as follows: 
Replace the claims as follows:
1. An electrode sensor comprising: 
a solid conductive polymeric substrate comprising electrically conductive polymers and/or an electrically conductive filler and  having a contact surface; and,
 a plurality of  silver-coated particles thermally embedded into the contact surface of the solid conductive polymeric substrate,
	wherein a portion of each of the plurality of silver-coated particles are sufficiently anchored into the contact surface and surrounded by the solid conductive polymeric substrate while another portion of each of the plurality of silver-coated particles is exposed such that the plurality of silver-coated particles are not dispersed throughout the bulk of the solid conductive polymeric substrate. 
2. The electrode sensor according to claim 1, wherein the plurality of silver-coated particles have an average size in a range of 1-300 um.
3. The electrode sensor according to claim 1, wherein an amount of silver of the plurality of silver-coated particles distributed on the contact surface is 10 mg Ag/sq. in. or less.
4. The electrode sensor according to claim 1, wherein an amount of silver of the plurality of silver-coated particles distributed on the surface is 8 mg Ag/sq. in. or less.
5. The electrode sensor according to claim 1, wherein an amount of silver of the plurality of silver-coated particles distributed on the surface is an amount in a range of 1-6 mg Ag/sq. in.
6. The electrode sensor according to claim 2, wherein an amount of silver of the plurality of silver-coated particles provides the electrode sensor with a pre-determined recovery time from charge accumulated by the electrode sensor in a defibrillation event during heart fail. 
7. The electrode sensor according to claim 1, wherein surface roughness as measured by the arithmetic average of the absolute values (Ra) is in a range of 1-15 micron.
8. The electrode sensor according to claim 1, wherein the particles comprise glass.
9. The electrode sensor according to claim 1, wherein the particles are fibers.
10.  Cancelled.

the electrode sensor as defined in claim 1;
a conductive stud for attaching a backing to the electrode sensor;
a conductive gel on a surface of the electrode sensor; and
a removable cover attached to the conductive gel.
12. The electrode assembly according to claim 11 which is an electrocardiogram electrode.
13. The electrode assembly according to claim 11 which is a resting electrode.
14. The electrode assembly according to claim 11 which is a monitoring electrode.
Claims 15-22. Cancelled.
16.	A process for producing the electrode sensor of claim 1 comprising: distributing the plurality of silver-coated particles only on the contact surface of the solid conductive polymeric substrate comprising the electrically conductive polymers and/or the electrically conductive filler, and thermally embedding the plurality silver-coated particles into the contact surface.

17.	The process according to claim 16, wherein the plurality of silver-coated particles comprise glass.

18.	The process according to claim 16, wherein the plurality of silver-coated particles have an average size in a range of 1-300 µm.

19.	The process according to claim 16, wherein the plurality of silver-coated particles are distributed on the contact surface to provide an amount of 10 mg Ag/sq. in. or less on the contact surface.

20.	The process according to claim 16, wherein the plurality of silver-coated particles are distributed on the contact surface to provide an amount of 8 mg Ag/sq. in. or less on the contact surface.

21.	(Cancelled)  

22.	The process according to claim 16, wherein the thermal embedding comprises calendering or compression pressing.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Hagar (U.S. PGPub. No. 2018/0215941) was found to be the closest to the claimed invention. However, Hagar fails to disclose the electrode sensor as claimed in claim 1. Specifically, as pointed by the Applicant in the Remarks, Hagar’s silver-coated particles are mixed with other solvents and/or binder to form a conductive ink which is than printed onto the contact surface of the electrode (Hagar, [0054]) which is vastly different from the plurality of silver-coated particles that are thermally embedded into the contact surface of the solid conductive polymeric substrate with specific details of each of the plurality of silver-coated particles that are sufficiently anchored into the contact surface and surrounded by the solid conductive polymeric substrate while another portion of each of the plurality of silver-coated particles is exposed as required in independent claims 1, 11 and 16. 
Similarly, Mittal et al. (U.S. PGPub. No. 2011/0281070) discloses providing a coating/slurry/paste formed from silver-coated particles ([0068]: silver shell with ferromagnetic core) embedded in a host material ([0072]). Mittal teaches that the coating/slurry/paste is then disposed on or coated onto a glass substrate to form a transparent conductive electrode ([0054]: surface-embedded additives (silver-coated particles) are embedded into the host material to form a coating, a slurry or a paste, disposed on top of a substrate formed from glass). Therefore, Mittal fails to disclose the claimed electrode sensor, specifically in part, “a solid conductive polymeric substrate comprising electrically conductive polymers and/or an electrically conductive filler and having a contact surface; and, a plurality of silver-coated particles thermally 
 Previous cited reference, Imran (U.S. Pat. No. 5,211,174) fails to cure the deficiencies of Hagar and Mittal since Imran’s silver-coated particles are embedded in a non-conductive polymeric substrate. 
Accordingly, claims 1-9, 11-14, 16-20 and 22-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/3/2022